                                                                                       DISTRICT OF OREGON
                                                                                            FILED
                                                                                            May 15, 2020
                                                                                    Clerk, U.S. Bankruptcy Court



               Below is an order of the court.




                                                                      _______________________________________
                                                                                 DAVID W. HERCHER
                                                                                U.S. Bankruptcy Judge




                                 IN THE UNITED STATES BANKRUPTCY COURT

                                         FOR THE DISTRICT OF OREGON

         In re:                                            Case No. 20-31020-dwh12

         MARK F. HAUETER and                               ORDER APPROVING MOTION TO
         CORI L. HAUETER,                                  SHORTEN TIME REGARDING DEBTORS’
                                                           JOINT MOTION FOR ORDER APPROVING
                                  Debtors.                 SALE OF ASSETS FREE AND CLEAR OF
                                                           LIENS, CLAIMS, AND ENCUMBRANCES,
                                                           AND PROVIDING OTHER RELATED
                                                           RELIEF

                    This matter came before the Court on the Motion to Shorten Time Regarding Debtors’

         Joint Motion for Order Approving Sale of Assets Free and Clear of Liens, Claim, and

         Encumbrances, and Providing Other Related Relief [ECF No. 50] (the “Motion”) filed by

         Debtors Mark F. Haueter and Cori L. Haueter (the “Debtors”). The Court, having reviewed the

         Motion and and being otherwise informed, hereby ORDERS as follows:

               1.   Debtor’s MOTION is GRANTED;

         ///

         ///

Page 1 of 2         ORDER GRANTING MOTION TO SHORTEN TIME REGARDING DEBTORS’              Motschenbacher & Blattner LLP
                                                                                          117 SW Taylor Street, Suite 300
                    JOINT MOTION FOR ORDER APPROVING SALE
                                                                                              Portland, Oregon 97204
{00226460:5}                                                                                   Phone: 503-417-0500
                                                                                                Fax: 503-417-0501
                                                                                                www.portlaw.com
                                 Case 20-31020-dwh12       Doc 52    Filed 05/15/20
               2. Good cause exists to shorten the notice period set forth in Fed. R. Bankr. P. 2002(a),

         regarding Debtors’ Joint Motion for Order Approving Sale of Assets Free and Clear of Liens,

         Claims, and Encumbrances, and Providing Other Related Relief (the “Sale Motion”).

               3. The Court shall set a hearing on the Sale Motion for May 29, 2020. Counsel for Debtors

         shall send notice of the hearing to all parties in interest in accordance with applicable Local

         Bankruptcy Rules.

                                                          ###

         Order Presented By:

         Motschenbacher & Blattner LLP

         /s/ Nicholas J. Henderson
         Nicholas J. Henderson, OSB #074027
         nhenderson@portlaw.com
         117 SW Taylor St., Suite 300
         Portland, OR 97204
         Telephone: (503) 417-0500
           Of Attorneys for Debtors




Page 2 of 2      ORDER GRANTING MOTION TO SHORTEN TIME REGARDING DEBTORS’                     Motschenbacher & Blattner LLP
                                                                                              117 SW Taylor Street, Suite 300
                 JOINT MOTION FOR ORDER APPROVING SALE
                                                                                                  Portland, Oregon 97204
{00226460:5}                                                                                       Phone: 503-417-0500
                                                                                                    Fax: 503-417-0501
                                                                                                    www.portlaw.com
                                Case 20-31020-dwh12          Doc 52    Filed 05/15/20
